On Petition for Rehearing
PER CURIAM.
With respect to part 3 of our opinion, Lloyd’s asserts that Menner’s verbal confirmation to Usher’s agent that accident insurance totalling $500,000 was bound as per the conditions set forth in the Provisional Cover Notes occurred before the Provisional Cover Notes were in existence and therefore could not have constituted constructive delivery. Assuming the assertion is correct, we think the result is not changed. In that event the verbal confirmation amounted to a promise that the Provisional Cover Notes would be issued. They were issued, and forwarded to Menner, the broker. Under these circumstances we think delivery to the broker was constructive delivery to the applicant, and a written, rather than oral, contract existed.
The petition for rehearing is denied.